0 OY DAW eB wp

NN N Ww NH BR NH RD ND ONO ea ia ea a
is ad OS o> ro) ©) ee a Oe nn Oe oe |

 

 

Case 3:20-cv-00700-BEN-JLB Document 7 Filed 11/05/20 PagelD.18 Page 1of3

Se renee re tea

QILED

NOV ~ 5 2999

CLERK ws. DISTRICT COURT
SOUTHERN DIS ye" GF CALIFORNIA
BY DEPUTY

 

 

 

 

 

_ UNITED STATES DISTRICT COURT
_ SOUTHERN DISTRICT OF CALIFORNIA

THERESA LYNN H.,! Case No.: 3:20-cv-0700-BEN-JLB

Plaintiff,
ORDER GRANTING PLAINTIFF’S
v. _ APPLICATION TO PROCEED
a . WITHOUT PREPAYING FEES AND
ANDREW SAUL, Commissioner of ORDERING SERVICE
Social Security,

 

Defendant.| [Docket Nos. 3, 6] .

 

This matter was initiated on April 11, 2020, when Plaintiff filed a Complaint
seeking judicial review of the Social Security Commissioner’s denial of her application
for disability insurance benefits. ECF No. 1. Plaintiff also filed an Application to
Proceed in District Court without Prepaying Fees or Costs, commonly referred to.as in
forma pauperis (“IFP”). ECF No. 3. As set forth below, Plaintiffs motion is granted.
I. Motion for IFP | :
| All parties initiating a civil action, suit, or proceeding in a United States District
Court must pay a filing fee. 28 USC. § 1915(a). Without the filing fee, an action may
proceed only if the Plaintiff is granted leave to proceed IFP. Jd. :

 

' Partially redacted in compliance with Federal Rule of Civil Procedure 5.2(c)(B) and the
recommendation of the Committee on Court Administration and Case Management of the |
Judicial Conference of the United States.

3:20-cv-0700-BEN-ILB -

 

 

 
 

0 Oo YT A UW Bw LP =

SIA AE DH & SG oOwHNnIAA RODE

 

 

Case 3:20-cv-00700-BEN-JLB Document 7 Filed 11/05/20 PagelD.19 Page 2 of 3

The Court has discretion to determine indigency. California Men's Colony v,
Rowland, 939 F.2d 854, 858 (9th Cir. 1991) rev'd on other grounds by 506 U.S. 194
(1993) (“Section 1915 typically requires the reviewing court to exercise its sound
discretion in determining whether the affiant has satisfied the statute's requirement of
indigency”). To satisfy 28 U.S.C. § 1915(a), “an affidavit [of poverty] is sufficient [if it]

states that one cannot because of his poverty | pay or give security for costs . - and still be |

able to provide for himself and dependents with the necessities of life. ” Adkins v. E. L.
DuPont de Nemours & Co., 335 U.S. 331, 339 (1948), The facts as to the affiant's
poverty must be stated “with some particularity, definiteness, and certainty.” United
States v. McQuade, 647 F.2d 938, 940 (9th Cir. 1981). |

Here, Plaintiff has satisfied her burden that she is entitled to IEP status. According
to her application, Plaintiffs only income is $580.00 per month in pension payments,

which help to pay utilities and car insurance. ECF No. 3. Her vehicles are valued at a

j| total of approximately $2,000.00, and she owns no other property. Id. She declares she

lives with a friend, who pays for her share of the rent and food. Id.

Based on the foregoing, the Court finds Plaintiff has established that paying the
$400.00 filing fee would impair her ability to pay for life’s necessities. See Adkins, 335
U.S. at 339-40. Accordingly, Plaintiff's Application to Proceed in District Court without
Prepaying Fees or Costs is GRANTED.

II. Service | |

In cases involving a plaintiff who has sought and been granted IFP status, a United
States Marshal, upon order of the Court, must serve the summons and the complaint.
Fed. R. Civ. P. 4(c)(3); see also 28 U.S.C. § 1915(d) (“The officers of the court shail
issue and serve all process, and perform all duties in such cases.”); Benny v. Pipes, 799
F.2d 489, 493 n. 4 (9th Cir. 1986) (permitting “service by a Marshal for,” inter alia, “a
person proceeding in forma pauperis”).

Having granted leave to proceed IFP, the Court directs the Clerk of Court to issue

the summons, provide Plaintiff with a certified copy of this Order and her Complaint

2
3:20-cv-0700-BEN-JLB

 

 
 

 

—

Oo eo YN A HW BR WY bw

NN bo Me NO bo NM BO by —_  — —_ — — = —

 

 

Case 3:20-cv-00700-BEN-JLB Document 7 Filed 11/05/20 PagelD.20 Page 3.of 3

(ECF No. 1), and forward them to Plaintiff along with a blank United States Marshal
Service (“USMS”) Form 285. Upon receipt of this “IFP Package,” the Court directs
Plaintiff to complete the Form 285 and forward the IFP Package to the USMS. Upon
receipt from Plaintiff, the USMS will serve a copy of the complaint and summons upon
each Defendant as directed by Plaintiff on the USMS Form 285. The United States will
advance all costs of service. See 28 U.S.C. § 1915(d); Fed. R. Civ. P. 4(c)3). | ;
a Plaintiff must serve upon the Defendant or, if appearance has been entered by
counsel, upon Defendant’s counsel, a copy of every further pleading or other document
submitted for consideration by the Court. Plaintiff must include with the original paper
to be filed with the Clerk of the Court a certificate stating the manner in which a true and
correct copy of the document was served on the Defendant, or counsel for the Defendant,
and the date of that service. Any paper received by the Court which has not been
properly filed with the Clerk, or which fails to include a Certificate of Service, may be
disregarded.
It. Conclusion

Plaintiff's Motion to Proceed IFP is GRANTED. ECF No. 3. The Clerk of Court
is ORDERED to direct service in conjunction with the foregoing. Plaintiff's Motion to
Lift the Stay is DENIED as moot. ECF No. 6.

IT IS SO ORDERED.

,
Date: November G , 2020 Mihi, _,
| HOX ROGER T. BENEZ
vy ited States District Judge

‘' 3:20-cv-0700-BEN-JLB

 

 
